Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 7/14/2022 has been entered. Claim(s) 1, 8, 14-19 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (U.S. Patent App Pub 20150178784) in view of Makar (U.S. Patent App Pub App 20140279050) in view of Coelho (U.S. Patent App Pub 20080270251) further in view of Levinson U.S. Patent App Pub App 20130066987).

	Regarding claim 1,
Oliver teaches a system for text-based delivery of sales promotions, comprising: an omnichannel text-based communicator comprising a first plurality of programming instructions stored in a memory of, and operable on a processor of, a computing device, wherein the first plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to: (See  figures 7-8, paragraphs 44, 31, 50, Oliver teaches mobile devices with text communications and a server with processors and memory)
store a sales promotion in a database;  (See paragraphs 38, 39, Oliver teaches a reward/promotion database storing rewards and promotions)
associate the sales promotion with a uniform resource locator, the uniform resource locater hosted on a webpage that when interacted with, opens a messaging application on a mobile device and prepopulates a first text message requesting a sales promotion; (See paragraphs 49, 50, 31, 53, 41, Oliver teaches a user on a mobile phone scanning a qr code which populates  an sms message on the mobile device which the user can send … or generating a QR code (e.g., a passive entity as used herein) containing a prepopulated text message for use in responding to a promotion in accordance with the disclosed principles. Also urls or short urls can be sent to the user )
receive the first text message from the mobile device, wherein the mobile device has a telephone number; (See paragraphs 50-52, Oliver teaches a web application receiving the sms from the user which includes the users telephone number which it can look up in a third party database )
generate a message with the sales promotion; (See paragraphs 50-52, Oliver teaches a web application generates and sends to the user, at a step 730, a reply SMS text message including reward(s) and the message is sent to the web service and delivered to the user's communications device )
send the generated message to the mobile device; (See paragraphs 50-52, Oliver teaches a web application generates and sends to the user, at a step 730, a reply SMS text message including reward(s) and the message is sent to the web service and delivered to the user's communications device )
	Oliver does not explicitly teach but Makar teaches generate a second message with one or more questions obtained from a chatbot regarding the sales promotion; (See figure 4, paragraphs 66-68, Makar teaches a chatbot sending a message to a user regarding a sales pitch *it is a design choice as to whether the message is a question or a statement)
send the generated message to the mobile device; (See figure 4, paragraphs 67, 28, 53 (mobile user device), Makar teaches sending the sale pitch to the user. 
receive a reply to the generated second text message; and (See figure 4, paragraphs 66-68, Makar teaches a user sending a reply)
send follow-up messages to any received reply message using the chatbot  to interact with a user of the mobile device until a message is received to terminate the interaction or until the sales promotion is complete. (See paragragphs67-68, Makar teaches sending a response to a user interaction until a termination or the sales pitch is done)
the chatbot is part of the a call center (See paragraphs 25, 66, Makar teaches a chatbot is on the receiving end of the client)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Makar with Oliver because both deal with sales promotions. The advantage of incorporating the above limitation(s) of Makar into Oliver is that Makar teaches the web retailers is provided with tight control of the artificial intelligence (AI) programming and fast setup so as to meet the demands of fast moving, easy to turn off and short-lived sales campaign. The feedback information is used by the predictive model to further refine future predictions about the optimal advertisements to deliver and maximize utilization of the advertising space. The initial greeting of financing or payment methods is capable of encouraging the end user to purchase a good or a service, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Makar)
Oliver and Makar do not explicitly teach but Coelho teaches wherein the first text message comprises at least consent from the user of the mobile device to receive the sales promotion (See abstract and paragraphs 21, 51, 55, Coelho teaches a first text asking for consent to opt in to a promotion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Coelho into Oliver and Makar because both deal with sales promotions. The advantage of incorporating the above limitation(s) of Coelho into Oliver and Makar is that Coelho teaches the method enables the consumers to participate in a scheduled promotion via text messaging from a wireless device effectively. The method enables the wireless device to alert consumers when promotion begins, thus enabling the consumer to send a text message indicative of a desire to purchase the promotional item, therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0008], Coelho)
Oliver and Makar and Coelho do not explicitly teach but Levinson teaches wherein the phone number of the mobile device is masked from the chatbot and any sales agent. (See paragraphs 177-179, Levinson teaches hiding the phone number of a user and using a virtual identity to prevent the phone number from being shown. Also the call center employees or agents could be an agent or a chatbot which could be part of the call center. Also the chatbot is taught in the Maker reference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Levinson into Oliver and Makar and Coelho because both deal with sales promotions. The advantage of incorporating the above limitation(s) of Levinson into Oliver and Makar and Coelho is that Levinson teaches the method teaches individuals can be connected with businesses, organizations and other entities, so that the individuals can obtain information quickly without the extra communication steps. The streamline communications can be established between individuals and organizations, such that the seamless transfer of information from the organization to the individual can be achieved, therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0008], Levinson)
	
	Regarding claim 14,
Oliver and Makar and Coelho and Levinson teach the system of claim 1, wherein the one or more questions is used to acquire personal information in order to complete the sales promotion. (See paragraphs 20, 58, Oliver teaches chatbot getting credit card and other info from the user)

	Regarding claim 15,
Oliver and Makar and Coelho and Levinson teach the system of claim 1, wherein the chatbot uses natural language processing to send messages. (See paragraphs 18-19, Oliver teaches natural language use of the chatbot)

SIMILAR CLAIMS
Claims 8, 17, 18 list all the same elements of claims 1, 14, 15 but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1, 14, 15 applies equally as well to claims 8, 17, 18.  


Claim 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (U.S. Patent App Pub 20150178784) in view of Makar (U.S. Patent App Pub App 20140279050) in view of Coelho (U.S. Patent App Pub 20080270251) further in view of Levinson U.S. Patent App Pub App 20130066987) in view of Gupta (U.S. Patent App Pub App 20200311204).

	Regarding claim 16,
Oliver and Makar and Coelho and Levinson teach the system of claim 1.
Oliver and Makar and Coelho and Levinson do not explicitly teach but Gupta teaches upon request from the mobile device, all prior messages and other pertinent data is sent to a sales agent's device, and a sales agent takes over communication with the mobile device (See paragraphs 68, 70, Gupta) from the chatbot.(See paragraphs 65-66, Gupta teaches monitoring all messages with the user and chatbot and then taking over)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Gupta with Oliver and Makar and Coelho and Levinson because both deal with chatbots. The advantage of incorporating the above limitation(s) of Gupta into Oliver and Makar and Coelho and Levinson is that Gupta teaches the system provides a real-time staffing tool for bringing operational efficiency to customer interactions, by tuning how much and how sophisticated conversations handled by chatbots are allowed to be. The system helps an organization to maintain a fine balance between the scale and the efficiency that virtual assistant (VA) brings and the skill sets that human agents bring with respect to handing customers and making the most of business opportunities, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0004], Gupta)

Claims 19 list all the same elements of claims 16, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 16 applies equally as well to claims 19.  

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 

Applicant Argues: “Applicant respectfully submits that Oliver fails to teach at least the limitations of, "associate the sales promotion with a uniform resource locator, the uniform resource locater hosted on a webpage that when interacted with, opens a messaging application on a mobile device and prepopulates a first text message requesting the sales promotion," for which it is cited by the examiner. Oliver teaches "a user scanning a QR code (or other image)" (Oliver,  [0049]), which is a fundamentally different physical and functional arrangement from a URL on a webpage, as is claimed. Oliver expressly describes the process of a user using their mobile device to scan a "passive entity" such as a QR code, image, RFID tag, or NFC tag (Oliver,  [0024]), making it clear that the invention of Oliver focuses on a user using their mobile device to interact with a separate physical entity rather than interacting with a URL hosted on a webpage that is being viewed on the device.”

Examiner’s response: Examiner respectfully disagrees  and points at least to paragraphs and 53  and 31 and 41 of Oliver. These sections teach [0053] FIG. 9 illustrates a continuation of the exemplary process flow 800 introduced in FIG. 8. At a step 825 whereby the web service receives the prepopulated text message 415 sent by the user and passes the message 514, at a step 830, and the user's communications device's identification number (i.e., phone number) to the web application 440. The web application 440 may perform API calls to gather additional information about the user through third party services (e.g., reverse lookup or background check services). At a step 835, the web application 440 extracts the parameters from the body of the message 415 to determine the specific promotion and reward information for the specific interaction. Database checks 840 and conditional logic 845 may be applied to retrieve reward information, determine reward eligibility (such as eligibility for a sweepstakes entry) or current status for a player or participant in an augmented reality game or scavenger hunt promotion. In addition, the web application 440, at a step 850, generates parameterized trackable URLs for the user's rewards and reference links for the sales agent. The URLs may be shortened as described above using an API call to service, such as Bit.ly to save character space in response messages. The shortened URLs may then be added to the response short message service text message to the user. Optionally images may be imbedded within the short message service text message such as digital coupons, product images, diagrams, specifications or other digital images.
[0041] Turning now to FIG. 6, illustrated is an exemplary process 600 for accessing a reward webpage using a link provided in a response message, in accordance with the disclosed principles. Once the response message 475 prompted by the user's 405 sending of the initial prepopulated message is received at the user's device, the user 405 can now interact with the message by tapping 605 a link included in the response message 475. For example, the link 610 may comprise a shortened URL that leads to/generates the reward, a tap-to-call link, a URL leading to a webpage with a chat feature, a URL to a web contact form, or that opens an email message with a send-to address or other information.
[0031] FIG. 3 illustrates an exemplary process 300 for generating a QR code (e.g., a passive entity as used herein) containing a prepopulated text message for use in responding to a promotion in accordance with the disclosed principles. In this illustrated process, the "user" 305 is considered the person or organization creating the QR code for use with a promotion associated with a particular property, such as real property offered for sale, and thus information regarding the real property would be an item of value to a user as provided herein. Thus, the "user" in this aspect may be a merchant, advertiser, distributor, etc. of the item of value. As shown, the user 305 may employ a web application 310 implemented as disclosed herein to generate the unique QR code by selecting the property to be promoted, and then electing to generate a sign link (i.e., a sign comprising a passive entity and a unique identifier associated with an item of value). A "web application" as used herein is a software application executed via a web server that uses tools like databases and server-side scripting programming languages, such as PHP or ASP.Net, to deliver experiences beyond the standard web page or web form for clients using web browsers. In the embodiments discussed herein, the web application 310 may be implemented by a distinct entity offering the disclosed principles as a service to merchants, advertisers, and marketers of property, goods, and services.
These sections teach both that a qr code can be stand to prepopulate a message on the client side. Paragraph 31 further teaches that the qr code can be connected to the link (url) of a website/web application. Further, regular and short url’s can be be selected which lead to prepopulated emails. This is an association with the promotion with the url opens and emails Therefore, Oliver teaches associate the sales promotion with a uniform resource locator, the uniform resource locater hosted on a webpage that when interacted with, opens a messaging application on a mobile device and prepopulates a first text message requesting the sales promotion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Samad (U.S. Patent App Pub 20180192618) which teaches a system has a QR code based scanning module configured to enable a peripheral device (504) to scan QR coded tag that is operatively coupled with livestock for its respective livestock premise. A QR code based linking module is configured to enable peripheral device to retrieve details of livestock from database that is operatively coupled with peripheral device through a network, using the scanned QR coded tag. The peripheral device is operatively coupled with a server (502) having multiple databases storing information pertaining to livestock of livestock premises.
Irani (U.S. Patent App Pub 20140052522) which teaches a method (600) involves receiving (605) a request from a customer device to access a Local area network. The network entry page is provided (610) to the customer device in response to the request. The network entry page provides a portal to a set of promotions offered by a set of merchants in the geographic location. The selection is received (630) by the user of a particular promotion from the set of promotions. The promotion code associated with the particular promotion is provided (635) to the customer device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444